Ross, J.:
This action was brought to quiet title to a piece of land which the plaintiff claims was dedicated hv the defend tint for school purposes.
*479From evidence which was substantially conflicting, the Court below found, as the facts of the case, “ that on or about January 1st, 1868, defendant dedicated to public use, for school purposes, thereof erected its school building upon land immediately adjoining the land dedicated by defendant, plaintiff’s trustees intending the latter as and for the play-ground of the scholars attending the schoolj that said building would not have been so erected at that place but for such dedication by defendant, and so defendant knew at the time; that about said date, defendant removed his fence theretofore inclosing said parcel of land so as to exclude said land from his inclosure, and leave it open to the use of plaintiff | that thereupon plaintiff, by its trustees, went into the possession of said land, and has occupied it for school purposes ever since; that soon after, defendant himself became one of the trustees of plaintiff, and as such trustee graded and improved said land, so that the same could be used for school purposesj and the cost thereof was paid out of the funds of said school district, with the knowledge and consent and upon the order of defendant; that the dedication aforesaid was not made in writing, but was made by the acts and declarations of defendants ” ; and upon these facts the Court below entered judgment, estopping defendant from claiming the land so long as the same should be used for school purposes.
The statement already made disposes of the objections to the findings, under the well-established rule that we will not interfere with the findings of fact when based upon evidence which is substantially conflicting.
The only other point made by appellant is, that66 the trustees must act in the mode prescribed by the statute creating the corporation ; and as no vote of their district enabling them to take the land in dispute is alleged to have been liad, they were not empowered to receive a dedication of this land, if it had been tendered to them”; and this,it is claimed, by reason of § 26 of the Act of April 6th, 1863, which was in force at the time the *480dedication in question was made, and which is as follows : “ The district board of school trustees shall constitute a body corporate, and shall be intrusted with the care and custody of all school property within such district, and they shall have power to convey by deed, duly executed and delivered, all the estate or interest of their district in any school-house or site directed to be sold by vote of the district; and all conveyances of real estate which may be made to said board shall be made in their corporate name, and to their successors in office. Said board of trustees shall have further power, directed by vote of their district, to purchase, receive, hold, and convey real or personal property for school purposes ; to build, purchase, hire, and repair schoolhouses, and supply the same with necessary furniture, and to fix the location of school-houses.” (Art. 6692, Hitt. Gen. Laws.) This section has no application to a dedication of land for school purposes. In discussing the "principle in question, the Supreme Court of the United States, in the case of New Orleans v. The United States, 10 Peters, 712, said: “ It is not essential that this right of use should be vested in a corporate body; it may exist in the public, and have no other limitation than the wants of the community at large ”; and in the same case the Court asserts or assents to the following principles: (1) That it is not essential to a dedication that the legal title should pass from the owner; (2) nor is it essential that there should be any grantee of the use or easement in esse to take the fee, such cases being exceptions to the general rule requiring' a grantee; (3) nor is a deed or writing necessary to constitute a valid dedication; it may be by parol; (4) no specific length of possession is necessary to constitute a valid dedication.” In Bryant v. McCandless, 7 Ohio R. 476, it was held, that dedications of land for public or charitable uses are good without a donee to take title, and that the Legislature, as well as Chancery, may directly appoint trustees, who may recover in ejectment. (See also, 2 Dillon on Mun. Corp. § 510; Klinkener v. School District, 11 Pa. St. 444.)
These authorities are sufficient to establish the validity of the dedication shown to have been made in this case. ■
The action was properly brought by the plaintiff under § 1575 of the Political Code, which reads thus: “ Every school district must be designated by the name and style of !- *481district ’ (using the name of the district), of6-county ’ (using the name of county in which such district is situated); and in that manner the trustees may sue and be sued, and hold and convey property for the use and benefit of such district.”
Discovering no error in the record, the judgment and order are affirmed.
McKinstry, J., and McKee, J., concurred.